Title: From George Washington to James Wood, 18 November 1790
From: Washington, George
To: Wood, James



Dear Sir,
Mount Vernon, November 18. 1790.

I have been duly honored with your favor of the 6th, and thank you gratefully for your kind recollection of my interest in the survey made for Mullen on Timber ridge in Hampshire county. The enclosed (left open for your perusal) is a request that Colonel Heth, as Collector, would furnish you with the means for securing the land when the term, limited by law shall occlude Mullen, or any person or persons claiming under him.
The conferring of one favor is very apt to beget the request of another—but, without further preface or apology, I will ask you, my good Sir, to enquire at the Register’s office, if surveys, of which the enclosed may be duplicates (for really I know little about the matter) were ever lodged there—and, if so, what has

been done with them—If none such have been lodged there, then what will be the cost of patenting these which are now sent, provided (being on the No. West side of the river Ohio) they come legally and properly into the Land office of this State? I wish to obtain Patents, and shall be ready to pay the cost of them when it is made known to Dear Sir Yours &ca

G. Washington

